Exhibit 10.1
PEROT SYSTEMS CORPORATION
2001 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2007)
PLAN AMENDMENT
     The Perot Systems Corporation 2001 Long-Term Incentive Plan, as amended and
restated effective January 1, 2007 (the “Plan”), is hereby further amended,
effective as of September 20, 2009, as follows:
     1. Section 2(ll) of the Plan is hereby amended in its entirety to read as
follows:
(ll) “Total Disability” means a mental or physical condition that results in an
Employee’s continued entitlement to long term disability benefits under the U.S.
Social Security Act, provided that such mental or physical condition is not the
result of any condition or circumstance that the Administrator, in its sole
discretion, determines to have resulted from the Awardee’s illegal or reckless
use of alcohol, drugs or other chemical substances, or from actions taken by the
Awardee with the intention of causing self-injury or with reckless disregard for
personal health and safety.
     2. Section 11(c) of the Plan is hereby amended by deleting the first
sentence of said Section in its entirety an substituting in lieu thereof the
following:
Unless otherwise provided for by the Administrator in the Award Agreement, if an
Awardee ceases to be an Employee as a result of the Awardee’s Total Disability,
(i) the Awardee’s Stock Award shall immediately vest with respect to all Shares
covered by such Stock Award, and (ii) to the extent that the Awardee purchased
the Restricted Stock, the Company shall have a right to repurchase the unvested
Restricted Stock at the lesser of (A) the Fair Market Value or (B) the original
price paid by the Awardee, on or after the Awardee’s Severance Date.
     3. Section 11(d) of the Plan is hereby amended by deleting the first
sentence of said Section in its entirety an substituting in lieu thereof the
following:
Unless otherwise provided for by the Administrator in the Award Agreement, if an
Awardee ceases to be an Employee as a result of his or her death, the Awardee’s
Stock Award shall immediately vest with respect to all Shares covered by such
Stock Award.
     4. This Plan Amendment is intended to benefit the holders of outstanding
Awards and shall not be deemed to impair the rights of the holder under any such
Award. Except as modified by this Plan Amendment, all the terms and provisions
of the Plan, as previously amended and restated, shall continue in full force
and effect.
[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Perot Systems Corporation has caused this Plan
Amendment to be executed on its behalf by its duly-authorized officer on this
30th day of September, 2009.

            PEROT SYSTEMS CORPORATION
      By:   /s/ John E. Harper       Title:  Vice President and Chief Financial
Officer     

 